Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. William Holtz on September 9, 2021. Claims 1-24 and 30-33 are allowed.

The application has been amended as follows: 

Please amend the first section of claim 4 to recite:

Claim 4.	The antibody or antigen-binding fragment thereof according to claim 3 wherein the heavy chain and/or the light chain comprise in their frameworks one or several of the following amino acid residues at positions identified with respect to Kabat numbering: --

Please amend the first section of claim 7 to recite:

Claim 7.	The antibody or antigen-binding fragment thereof according to claim 1, which comprises

Please amend the first section of claim 11 to recite:

Claim 11.  	The antibody according to claim 1, wherein said antibody is a humanized monoclonal antibody, which comprises 

Please amend the first section of claim 12 to recite:

Claim 12.   The antibody according to claim 1, wherein said antibody is a humanized monoclonal antibody, which comprises 

	Please amend claim 32:

Claim 32.   	The antibody according to claim 11, comprising 

Please amend claim 33:

Claim 33.   The antibody according to claim 11, comprising 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Laura B Goddard/Primary Examiner, Art Unit 1642